Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-10 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for priority under National Stage Application No. PCT/JP2017/011269, filed on March 21, 2017.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2016-096098, filed on May 16, 2016.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 16, 2018 and November 26, 2019 have been received and considered by the examiner.

Drawings
The drawings are objected to because: Reference number 42a in Fig. 4 is pointed to the end portion of the first plate rather than 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because: 
The drawings do not include the following reference sign(s) mentioned in the description: "axles 6" from paragraph 0015, line 3. 
The drawings include the following reference character(s) not mentioned in the description: "28" in Fig. 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informality:  Claim 2, lines 2-6 recites the limitation "a measurement jig configured to contact a car width direction outer side surface of the plate spring through the opening when the measurement jig is provided along a car width direction outer side surface of the side wall, a positional deviation between a marking provided on the side surface of the side wall and a marking provided on the side surface of the plate spring in the car longitudinal direction is measured". This appears to be two separate limitations that should be separated by a conjunction. Examiner suggests modifying the aforementioned limitations to read "a measurement jig configured to contact a car width direction outer side surface of the plate spring through the opening, and when the measurement jig is provided along a car width direction outer side surface of the side wall, a positional 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura et al. (WO2013/128784 A1), translation provided by the examiner.
Regarding claim 7, Nishimura teaches (Fig. 1-3): A railcar bogie comprising: a plate spring (30) extending in a car longitudinal direction (Fig. 1-3) and supported by a pair of axle boxes (8) arranged away from each other in the car longitudinal direction (Fig. 1-3); and a bogie frame (3) including a side wall (21, 22) covering the plate spring from an outside in a car width direction (Fig. 1-3), the side wall including an opening through which a side surface (30a) of the plate spring is exposed (Fig. 3), the bogie .

Claim Rejections - 35 USC § 103
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (WO 2013/128784 A1), in view of Nishimura et al. (WO 2014/109279 A1) and Dugge et al. (US 5,238,333). The WIPO publications provided by examiner with translation. 
Regarding claim 1, Nishimura (WO 2013/128784 A1) teaches (Fig. 1-3): a pair of axle boxes (8) supporting a plate spring (30) extending in a car longitudinal direction and arranged away from each other in the car longitudinal direction (Fig. 1-3), a bogie frame (4) directly or indirectly on a longitudinal direction middle portion of the plate spring from above (Fig. 1-2), the bogie frame including a side wall (21, 22) on which an opening is formed (Fig. 3), the side wall covering the plate spring from an outside in a car width direction (Fig. 1-3). 
Nishimura (WO 2013/128784 A1) does not explicitly teach the assembly process including a plate spring arranging step and a bogie frame arranging step. However, Nishimura (WO 2014/109279 A1) teaches that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to assemble the parts with minimal dimension error and high degree of accuracy (Description, paragraph 0004, lines 4-7). Therefore Nishimura (WO 2013/128784 A1) would include a plate spring arranging step and a bogie frame arranging step to assemble the plate spring and the bogie frame onto the railcar bogie. 
Nishimura (WO 2013/128784 A1) does not explicitly teach that the assembly process of the railcar bogie includes a measuring step of measuring a positional deviation between the plate spring and the bogie frame in the car longitudinal direction through the opening. However, Dugge teaches: an installment and alignment process for valves "using a ruler to measure the distance, using a feeler gauge 
Regarding claim 3, Nishimura (WO 2013/128784 A1) in view of Nishimura (WO 2014/109279 A1) and Dugge teaches the method of assembling a railcar bogie, as discussed above. 
Nishimura (WO 2013/128784 A1) does not explicitly teach an adjusting step of, when the measured positional deviation falls outside an allowable range, relatively moving the bogie frame and the plate spring in the car longitudinal direction to reduce the positional deviation. However, Nishimura (WO 2014/109279 A1) teaches assembling the parts of a railcar bogie with minimal dimension error and high degree of accuracy (Description, paragraph 0004, lines 4-7). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Nishimura (WO 2013/128784 A1) to include an adjusting step of moving the bogie frame and the plate spring in the car longitudinal direction to reduce positional deviation and improve the accuracy of assembly, as taught by Nishimura (WO 2014/109279 A1). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (WO 2013/128784 A1), in view of Nishimura et al. (WO 2014/109279 A1) and Dugge et al. (US 5,238,333), and further in view of Jin et al. (CN203031591U), provided by examiner with translation. 
Regarding claim 2, Nishimura (WO 2013/128784 A1) in view of Nishimura (WO 2014/109279 A1) and Dugge teaches the method of assembling a railcar bogie, as discussed above. 
Nishimura (WO 2013/128784 A1) does not explicitly teach a measurement jig configured to contact a car width direction outer side surface of the plate spring through the opening of the side wall 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Nishimura (WO 2013/128784 A1) to include a measuring jig to be used in the measuring step, as taught by Jin, in conjunction with the position markings, as taught by Dugge, in order to measure the longitudinal positional deviation between the plate spring and the bogie frame and ensure accuracy in the assembling process.  


    PNG
    media_image1.png
    658
    592
    media_image1.png
    Greyscale

Fig. 1: Annotated Figure 1 of Jin et al. (CN203031591U)



    PNG
    media_image2.png
    449
    1159
    media_image2.png
    Greyscale

Fig. 2: Annotated Fig. 1 of Jin et al. (CN203031591U) with annotated Fig. 3 of Nishimura 
(WO 2013/128784 A1)
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (WO 2013/128784 A1, provided with translation), in view of Jin et al. (CN203031591U, provided with translation).
Regarding claim 5, Nishimura et al. (WO 2013/128784 A1) teaches (Fig. 1-3): a plate spring (30) and a bogie frame (4), the plate spring extending in a car longitudinal direction and being supported by a pair of axle boxes arranged away from each other in the car longitudinal direction (Fig. 1-3), the bogie frame including a side wall (21, 22) covering the plate spring from an outside in a car width direction (Fig. 1-3), the side wall including an opening through which a side surface of the plate spring is exposed (Fig. 1-3). 
Nishimura et al. (WO 2013/128784 A1) does not teach a measurement jig comprising a contact surface and a measurement surface, configured to measure a positional deviation between a plate spring and a bogie frame. However, Jin teaches (annotated Fig. 1 and 2 above): a measurement jig configured to measure a positional deviation between a plate spring and a bogie frame, the measurement jig comprising: a contact surface configured to be brought into surface contact with the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Nishimura (WO 2013/128784 A1) to include a measuring jig, as taught by Jin, in order to measure the longitudinal positional deviation between the plate spring and the bogie frame and ensure accuracy in the assembling process.  
The contact and measurement surfaces of the measurement jig have been given the broadest reasonable interpretation. The contact surface has been construed as the distal end of vertical sliding ruler 3 away from fixed ruler 1 (annotated Fig. 1 above) to be brought into surface contact with the side surface of the plate spring. The measurement surface has been construed as the side surface of fixed ruler 1 (annotated Fig. 1 above) having a normal line extending in the car longitudinal direction (annotated Fig. 2 above). 
Regarding claim 6, Nishimura et al. (WO 2013/128784 A1) in view of Jin teaches the measurement jig and the bogie components as discussed above. 
Nishimura et al. (WO 2013/128784 A1) does not teach a measurement jig with a mount surface. However, Jin further teaches (annotated Fig. 1 and 2 above): the measurement jig further comprising a mount surface mounted on a flat portion defining the opening of the bogie frame.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Nishimura (WO 2013/128784 A1) to include a measurement jig with a mount surface, as taught by Jin, in order to ensure mounting between the measurement jig and the opening of the bogie frame, thereby allowing the longitudinal positional deviation to be measured and ensure accuracy in the assembling process.  
.

Allowable Subject Matter
Claims 4 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and if all claim objections and rejections in view of 35 USC § 112 second paragraph are overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 4, the prior art fails to teach a lid attaching step of attaching a lid to the bogie frame and closing an opening of the sidewall. While Nishimura et al. (WO2013/128784 A1) teaches an opening on a sidewall and Goding (US 8,844,447 B2) teaches an equalizer consisting an outer plate and an inner plate located on each side of the bogie that may be interpreted as the lid covering the sidewall, the examiner finds no obvious reason to modify Nishimura such that the equalizer would be properly connected to the journal boxes and the frame with no interference, and be used to enclose the sidewall opening. Such a modification would require improper hindsight reasoning.
Regarding claim 8 and its depending claims 9 and 10, the prior art fails to teach a lid attached to the bogie frame and closing an opening of the sidewall. While Nishimura et al. (WO2013/128784 A1) teaches an opening on a sidewall and Goding (US 8,844,447 B2) teaches an equalizer consisting an outer plate and an inner plate located on each side of the bogie that may be interpreted as the lid covering the sidewall, the examiner finds no obvious reason to modify Nishimura such that the equalizer would be properly connected to the journal boxes and the frame with no interference, and be used to enclose the sidewall opening. Such a modification would require improper hindsight reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-4108080-A: Teaches a railway car truck assembly with spaced openings 65 on the side frame for operator to see through.
US-5295444-A: Teaches a carriage for rail vehicles using a transverse elastomer stop to center the transverse leaf spring when a deflection takes place, thereby centering the leaf spring. 
US-5481986-A: Teaches a railcar truck side frame with openings. 
US-8844447-B2: Teaches an equalizer with an outer plate and an inner plate connected to the frame and covering the side frame (Fig. 5).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617